EXHIBIT 99.1 PRESSRELEASE www.HelixESG.com Helix Energy Solutions Group, Inc. ·400 N. Sam Houston Parkway E., Suite 400·Houston, TX77060-3500· 281-618-0400·fax: 281-618-0505 For Immediate Release12-009 Date:April 22, 2012Contact:Terrence Jamerson Director, Finance & Investor Relations Helix Reports First Quarter 2012 Results HOUSTON, TX – Helix Energy Solutions Group, Inc. (NYSE: HLX) reported net income of $65.7 million, or $0.62 per diluted share, for the first quarter of 2012 compared with net income of $25.9 million, or $0.24 per diluted share, for the same period in 2011, and net income of $16.8 million, or $0.16 per diluted share, in the fourth quarter of 2011. First quarter 2012 results were impacted by $17.1 million of pre-tax charges and expense ($0.10 per share after tax) related to the early extinguishment of a portion of our convertible senior notes and our senior unsecured notes. Owen Kratz, President and Chief Executive Officer of Helix, stated, “first quarter results reflected the trend of increasing activity and high vessel utilization in our Contracting Services business including a significant improvement in our subsea construction business. Our Contracting Services business was able to post these improved results despite the Q4000 entering her scheduled regulatory dry dock during the month of March. First quarter results also benefited from relatively high premium prices realized on Gulf Coast crude oil sales.” * Summary of Results (in thousands, except per share amounts and percentages, unaudited) Three Months Ended March 31, December 31, Revenues $ $ $ Gross Profit : Operating $ $ $ 40
